Citation Nr: 1410461	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1992 to April 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Post service medical records reflect that the Veteran has a current diagnosis of obstructive sleep apnea.  He reported that he snored severely during service. 

Service treatment records show that, when examined for enlistment in September 1991, obstructive sleep apnea was not noted.  Service treatment records dated in March 1994 indicate that the Veteran was referred to the ear, nose, and throat (ENT) clinic for evaluation of severe snoring problems that he had since his early teens.  In August 1999, the assessment was hypersomnia versus sleep apnea versus dysthymia.  Further evaluation was advised, including the possibility of a sleep study, that was not performed.  

Here, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any sleep apnea disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran also seeks service connection for bilateral hearing loss.  He testified to exposure to acoustic trauma while working as an aviation electronics technician on a flight deck during deployments and detachments of a ship.  He was part of the "final checker program", that meant he was the last person to check a plane before it left the flight deck on a flight and was right next to it as it went into high power.  See Board hearing transcript at page 3.  The Veteran indicated that he had proper hearing protection that helped but did not always drown out the noise.  The Board finds the Veteran's testimony credible as to his in-service noise exposure.

The Veteran underwent VA examination in August 2008, when a current hearing loss disability as per 38 C.F.R. § 3.385 (2013) was not demonstrated.  Thereafter, he submitted a July 2009 private audiogram report.  Although the report includes the raw data from the audiogram and does not include the specific auditory findings at each relevant threshold, it does suggest that his hearing acuity may have worsened since the August 2008 VA examination.  As such, a new VA examination is warranted.  See McLendon and Davidson, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding medical records regarding the Veteran's VA treatment and from any additional non-VA medical provider identified by him

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2. After completing the developed requested above, schedule the Veteran for a VA examination performed by physician with appropriate expertise to determine the etiology of any obstructive sleep apnea found to be present.  The Veteran's claims file and a copy of this remand should be made available to the examiner prior to the examination.  All indicated tests and studies (including sleep study, if warranted) should be performed and all clinical findings reported in detail.  The physician-examiner should address the following:

a. For any obstructive sleep apnea disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it had onset in service or is otherwise related to the Veteran's active duty service, (including the findings in the March 1994 and August 1999 service treatment records, noting episodes of snoring and hypersomnia versus sleep apnea, respectively).

b. If the sleep apnea disorder did not have its onset in service, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  

c. Reasons should be provided for all opinions rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Schedule the Veteran for a VA examination performed by a physician with appropriate expertise (i.e., an ENT physician) to determine the etiology of any bilateral hearing loss found to be present.  The claims file and a copy of this remand should be provided to the examiner prior to the examination.  A complete history of post service noise exposure should be obtained from the Veteran.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The physician-examiner is requested to address the following.

a. For any hearing loss disability identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset or is otherwise related the Veteran's active duty service.  In providing this opinion, the examiner should consider the Veteran's credible report of exposure to acoustic trauma due to flight deck noise in service.

b. Reasons should be provided for all opinions rendered, and the examiner is particularly requested to address the findings of the July 2009 private audiogram report.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the service connection claims on appeal.  If any claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


